NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted January 18, 2017 *
                               Decided January 18, 2017

                                        Before

                          WILLIAM J. BAUER, Circuit Judge

                          ILANA DIAMOND ROVNER, Circuit Judge

                          DIANE S. SYKES, Circuit Judge

No. 16-3020

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Eastern District of Wisconsin.

      v.                                       No. 12-CR-37

MATHEW L. LEMBERGER,                           William C. Griesbach,
    Defendant-Appellant.                       Chief Judge.

                                      ORDER

      Mathew Lemberger appeals the district court’s order granting the government’s
request to seize his funds to pay his criminal restitution obligations. Because ample
authority justifies the court’s order to seize these assets, we affirm.

        Lemberger pleaded guilty in 2013 to two counts of federal arson, see 18 U.S.C.
§ 844(i), after he burned down his home and business to collect insurance money. The
district court sentenced him to 120 months’ imprisonment (later decreased to 96 months

      *
       We have unanimously agreed to decide this case without oral argument
because the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-3020                                                                         Page 2

because of Lemberger’s cooperation with the government) and ordered him to pay
$779,408 in restitution. The written judgment provides that payment is “to begin
immediately” and, beginning 30 days after his release from prison, any unpaid
obligation is to be made in monthly installments of at least $50 or 10% of Lemberger’s
net earnings. After Lemberger began serving his prison term, he started to pay
restitution through the Bureau of Prisons’s Inmate Financial Responsibility Program.

       Three years later, in 2016, the government moved to obtain funds that had been
recently deposited in Lemberger’s inmate trust account, totaling $4,650, to apply toward
his restitution. Lemberger opposed the motion, arguing that the judgment provided for
payments only upon his release and not while he was in prison. And, because he was
already participating in the Bureau’s payment program, he said that the government
was not entitled to take any additional funds.

        The district court granted the government’s motion, explaining that federal law
gave the government a lien on Lemberger’s account and obliged him to apply any
“substantial resources” to the restitution that he owed. See 18 U.S.C. §§ 3613(c), 3664(k),
3664(n). Lemberger filed an unsolicited surreply that was docketed two days after the
court’s decision; in it, he argued mainly that the judgment did not provide for payment
of restitution during his incarceration. He later moved for reconsideration, complaining
that the court did not consider his surreply and reiterating that he owed no restitution
currently. The district court denied the motion for reconsideration, stating that it had
considered Lemberger’s surreply as well as his motion for reconsideration, but it
“remain[ed] convinced” that the government’s request to put the $4,650 toward
restitution was proper.

        In this court Lemberger first raises a baseless procedural argument. He contends
that the district court violated “due process” by not considering his surreply or holding
a live hearing before rendering its decision. But the district court did consider the
surreply, and we have too. As to his desire for a live hearing, Lemberger lists six items
that he would have presented, but Lemberger does not explain why he needed a hearing
to present this evidence. For example, he says that he would have shown that most of
the money seized had been in his savings account and accumulated over time and he
had received the rest of it from an employer. But none of his contentions required a live
hearing—he could have submitted records and affidavits to support those arguments.

        Lemberger next argues that the written judgment unambiguously states that he
is not required to pay restitution during his incarceration. He interprets the judgment’s
No. 16-3020                                                                          Page 3

requirement that “payment [is] to begin immediately” as different from a requirement
that the balance is due in full immediately. Moreover, Lemberger continues, he owes
nothing while in prison because he has no “net earnings” and the court did not set a
payment schedule governing his incarceration.

       This argument is meritless. The requirement that his payment was “to begin
immediately” meant that Lemberger had to pay what restitution he could at the time of
the judgment, even if the court did not set a payment schedule. “The federal criminal
code requires that restitution be paid immediately unless the district court provides
otherwise, 18 U.S.C. § 3572(d)(1), which it did not.” United States v. Wykoff, 839 F.3d 581,
582 (7th Cir. 2016). Likewise in United States v. Sawyer, 521 F.3d 792, 795 (7th Cir. 2008),
we pointed out that during incarceration “any existing assets should be seized
promptly” to satisfy criminal monetary obligations.

        Lemberger replies that, because he was already participating in the Bureau’s
Inmate Financial Responsibility Program to pay his restitution, the government could
not take the money from his inmate account. But the program and the government’s
ability to collect restitution are not mutually exclusive. A restitution order “may be
enforced by the United States in the manner provided for” in 18 U.S.C. §§ 3571–3574
and §§ 3611–3615 or “by all other available and reasonable means.” 18 U.S.C.
§ 3664(m)(1)(A).

       Among the means available to the government, through the Bureau of Prisons, is
the Bureau’s inmate payment program. See 18 U.S.C. § 4042(a)(1); In re Buddhi, 658 F.3d
740, 742 (7th Cir. 2011). This program is voluntary and typically handles small, routine
payments (the minimum payment is set at $25 a quarter, which is what Lemberger says
he was paying). See 28 C.F.R. §§ 545.10, 545.11(b)(1).

       But regardless of an inmate’s participation in the program, the government
remains free to use “all other available and reasonable means” in collecting restitution.
18 U.S.C. § 3664(m)(1)(A)(ii). And Lemberger, as “a person obligated to pay restitution”
who had a “substantial” sum in his inmate trust account was “required to apply the
value of such resources to any restitution.” 18 U.S.C. § 3664(n). Thus, the government’s
request for the court to order the Bureau to turn over the funds in his trust account was
lawful.

                                                                               AFFIRMED.